DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 7 10, 14, 17 and 18
Cancelled: None 
Added: None 
Therefore Claims 1 – 18 are now pending.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Applicant argues: As such, KIM560 does not disclose at least "a control unit configured to perform control such that in a non-restricted state, which is not the restricted state, a display screen is changed to a screen corresponding to a display item in response to the particular touch operation performed on the display item even when the pressing detector does not detect pressing which satisfies a predetermined condition, perform control such that in the restricted state, the display screen is not changed even when the particular touch operation is performed on the display item in a case where the pressing detector does not detect pressing which satisfies the predetermined condition, and perform control such that in the restricted state, the display screen is changed to the screen corresponding to the display item in a case where the pressing detector detects pressing which satisfies the predetermined condition in a state where the display item is touched" as presently claimed.
Examiner respectfully disagrees with Kim clearly shows in FIG 4 the features of these claim limitations. Kim discloses: a control unit (FIG 1, 130) configured to perform control such that in a non-restricted state (FIG 4, 410 & 420), which is not the restricted state (430 & 440), a display screen is changed to a screen (screen changes from 410 to 420) corresponding to a display item in response to the particular touch operation performed on the display item even when the pressing detector does not detect pressing (T2 or T3 – pressure range) which satisfies a predetermined condition (Paragraph [0134 – 0136] – touching the home key), 
perform control such that in the restricted state (430 & 440), the display screen is not changed (if T3 is not met then the display screen is not changed) even when the particular touch operation is performed on the display item in a case where the pressing detector does not detect pressing which satisfies the predetermined condition (T3) (Paragraph [0069 - 0070] – does not open if user is not authenticated when touching the home key), and 
perform control such that in the restricted state (430 & 440), the display screen is changed to the screen corresponding to the display item (hidden app in security folder displayed) in a case where the pressing detector detects pressing which satisfies the predetermined condition (T3) in a state where the display item is touched (FIG 4 and Paragraph [0103 – 0107]).  
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 7 and 9 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Publication 2018/0329560 A1.

With regards to Claims 1 and 17 – 18, Kim discloses: An electronic device, method (Title and Abstract) and A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method of an electronic device (Paragraph [0229; title and abstract]) comprising: 
a touch detector (FIG 1, 140) configured to detect touch operation on an operation surface (Paragraph [0059]); 
a pressing detector (FIG 1, 160) configured to detect pressing on the operation surface (Paragraph [0063]); and
at least one memory (FIG 1, 130) and at least one processor (FIG 1, 170) which function as: 
a setting unit (FIG 1, 130) configured to set a restricted state (FIGS 4, 430 & 440) in which function execution by at least particular touch operation is restricted (Paragraph [0095 – 0097] – teaches that touch operation is restricted to unlocking the screen); and 
a control unit (FIG 1, 130) configured to perform control such that in a non-restricted state (FIG 4, 410 & 420), which is not the restricted state (430 & 440), a display screen is changed to a screen (screen changes from 410 to 420) corresponding to a display item in response to the particular touch operation performed on the display item even when the pressing detector does not detect pressing (T2 or T3 – pressure range) which satisfies a predetermined condition (Paragraph [0134 – 0136] – touching the home key), 
perform control such that in the restricted state (430 & 440), the display screen is not changed (if T3 is not met then the display screen is not changed) even when the particular touch operation is performed on the display item in a case where the pressing detector does not detect pressing which satisfies the predetermined condition (T3) (Paragraph [0069 - 0070] – does not open if user is not authenticated when touching the home key), and 
perform control such that in the restricted state (430 & 440), the display screen is changed to the screen corresponding to the display item (hidden app in security folder displayed) in a case where the pressing detector detects pressing which satisfies the predetermined condition (T3) in a state where the display item is touched (FIG 4 and Paragraph [0103 – 0107]).  

With regards to Claim 2, Kim discloses: wherein the particular touch operation is operation which does not include movement of a touched position (FIG 4 & 5A and Paragraph [0103 – 0107]).    

With regards to Claim 3, Kim discloses: wherein the particular touch operation is operation including touching the operation surface and releasing the touch without moving the touched position (FIG 2B, fingerprint authentication; Paragraph [0071]).  

With regards to Claim 4, Kim discloses: wherein in the restricted state (430 & 440), the setting unit (FIG 1, 130) maintains the restricted state even in a case where the pressing detector detects pressing which satisfies the predetermined condition in a state where the display item is touched (Paragraph [0106 - 0107]).  

With regards to Claim 7, Kim discloses: wherein in the restricted state (430 & 440), the control unit (FIG 1, 130) performs control such that the display screen is changed to the screen corresponding to the display item in response to touch operation performed (Paragraph [0106 – 0107]), the touch operation including touching the display item and moving the touched position (manipulating UI images are taught by using dragging), even when the pressing detector does not detect pressing which satisfies the predetermined condition (Paragraph [0106 – 0107] – teaches that at 430 the user can manipulate the security folders although the third pressure threshold is not reached).  

With regards to Claim 9, Kim discloses: further comprising a notification control unit (FIG 1, 130) configured to perform control such that in the restricted state (430 & 440), predetermined notification (notification window) is performed in response to the particular touch operation 2810205587US01 performed on the display item in a case where the pressing detector does not detect pressing which satisfies the predetermined condition (Paragraph [0070 – 0071 and 0103 – 0107]).  

With regards to Claim 10, Kim discloses: wherein the predetermined notification is a notification that the display screen is changed to the screen corresponding to the display item is executed by touching the display item and performing pressing which satisfies the predetermined condition (Paragraph [0070 – 0071 and 0103 – 0107]).    

With regards to Claim 11, Kim discloses: wherein the screen corresponding to the display item is a function of changing a display screen to a screen for setting corresponding to the display item (Paragraph [0070 – 0071 and 0103 – 0107]).      

With regards to Claim 12, Kim discloses: wherein the pressing which satisfies the predetermined condition is pressing of at least a predetermined threshold value (FIG 4, T2 & T3).  

With regards to Claim 13, Kim discloses: wherein the pressing which satisfies the predetermined condition is pressing of at least a predetermined pressing force (FIG 4, T2 & T3). 
 
With regards to Claim 14, Kim discloses: wherein the control unit (FIG 1, 130) performs control such that in the restricted state (FIG 5A), the display screen is not chnaged in a case where, even when pressing which satisfies the predetermined condition is detected, the pressing is not pressing to a position corresponding to the display item in the operation surface (FIGS 4 & 5A; Paragraph [0070 – 0071 and 0103 – 0107] – user can press on the fingerprint sensor and still not open the hidden app within the security screen).  

With regards to Claim 15, Kim discloses: wherein the control unit (FIG 1, 130) performs control such that both in the non-restricted state (420) and the restricted state (430 & 440), the display item is displayed in a same position in the operation surface (FIG 4 and Paragraph [0103 - 0107]).  

With regards to Claim 16, Kim discloses: wherein the control unit (FIG 1, 130) performs control such that both in the non-restricted state (420) and the restricted state (430 & 440), a plurality of display items respectively corresponding to different functions including the display item are displayed in a same arrangement and in same positions on the operation surface (FIG 4, shows this feature).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2018/0329560 A1 in further view of Kim et al., US Publication 2010/0017710 A1 (hereinafter Kim 710).

With regards to Claim 5, Kim fails to disclose: wherein in the restricted state, the setting unit cancels the restricted state in a case where the pressing detector detects pressing which satisfies the predetermined condition in a state where the display item is touched.  
Kim 710 discloses: wherein in the restricted state (as disclosed in Kim’s invention), the setting unit cancels the restricted state in a case where the pressing detector detects pressing which satisfies the predetermined condition in a state where the display item is touched (Paragraph [0017 and 0029]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein in the restricted state, the setting unit cancels the restricted state in a case where the pressing detector detects pressing which satisfies the predetermined condition in a state where the display item is touched in Kim’s invention as taught by Kim 710 invention.
The motivation for doing this would have been in order to decrease fatigue on the finger (Paragraph [0008])

With regards to Claim 6, Kim fails to explicitly disclose: wherein a screen in the restricted state is a shooting standby screen, which is not a screen displaying a live view. However it is an old and well known feature in the art, see Fukui US Publication 2016/0077731 A1 Paragraph [0047 – 0048].

With regards to Claim 8, Kim 710 discloses: wherein in the restricted state (as taught by Kim’s invention), the setting unit cancels the restricted state in response to touch operation performed on a particular display item (Paragraph [0068]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625